DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 16/895,554 filed on 06/08/2020 is presented for examination; claims 1-20 are pending.
Information Disclosure Statement
The Information Disclosure Statement dated 07/23/2020, 11/19/2020, 02/12/2021, 11/16/2021 and 02/28/2022 are acknowledged and the cited references have been considered in this examination.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ashtiani et al. (US 7,667,438) in view of Tsuchiya et al. (US 2005/0189919) further in view of Ayoub (US 2019/0391634). 
With respect to claims 1, 7 and 14, Ashtiani et al. (hereinafter, Ashtiani) discloses 
(Para. # 0004, 008); a charging interface to charge the supercapacitor energy storage unit (Para. # 0013); and a controller to execute temperature-dependent charge control instructions to: obtain a temperature reading measured at the asset tracking device (Fig. 3, microcomputer 24; par. # 0013); Ashtiani et al. (US 2006/0098390)
determine a target voltage for the supercapacitor energy storage unit based on the temperature reading to balance utilization of a capacity of the supercapacitor energy storage unit against temperature-dependent deterioration of the supercapacitor energy storage unit (Para.  #0009, 0012, 0034 and 0036); and 
control the charging interface to charge the supercapacitor energy storage unit to the target voltage (para. #0013: a controller adapted to operate the switch and charge the battery when instantaneous battery voltage is equal to detected ultracapacitor or supercapacitor voltage); 

    PNG
    media_image1.png
    240
    517
    media_image1.png
    Greyscale

ASHTIANI, however, does not expressly disclose a temperature sensor to capture temperature readings at the asset tracking device 
  Tsuchiya discloses, on the other hand, a temperature sensor to capture temperature readings (such as in Para. # 0009 or reproduced Fig.2 below: the thermistor is a temperature measuring unit/ temperature sensor and controlled by the microcontroller 53 to detect the battery pack temperature and each cell temperature).

    PNG
    media_image2.png
    510
    771
    media_image2.png
    Greyscale

and Ayoub discloses an asset tracking device comprising (Para. # 0020, 0024) asset tracking system or asset tracking device determine that a cargo is collocated with and moving with the carrier based on location measurements from the asset tracking device).

    PNG
    media_image3.png
    684
    554
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    464
    593
    media_image4.png
    Greyscale


At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a a temperature sensor of Tuschiya to detect temperature and asset track device of Ayoub to track asset to the energy storage system of Ashtiani in view of Tsuchiya further in view of Ayoub for an integrated tracking system powered by a portable battery with a controller or microcontroller that can manages the temperature of the tracking system to protect from overheat damage while en route to a desired destination.
With respect to claims 2, 8 and 15, Ashtiani discloses the supercapacitor energy storage unit to power the asset tracking device described above, wherein Tsuchiya discloses that the controller is further to: obtain one or more additional previously measured temperature readings measured at the asset tracking device; and determine the target voltage further based on the one or more additional previously measured temperature readings (See Para. # 0016 and 0033). 
With respect to claims 3, 9 and 16, Ashtiani discloses the supercapacitor energy storage unit to power the asset tracking device described above, wherein Ayoub discloses a communication interface to receive environmental data from a remote server, the environmental data pertaining to an environmental condition at a present location of the asset tracking device; wherein the controller is further to determine the target voltage based on the environmental data (as in Fig. 2, 230: communication system through external sensor 260 and processor 220 able to get environment data: Para. # 0049). 
With respect to claims 4, 10 and 17, Ashtiani discloses the supercapacitor energy storage unit to power the asset tracking device described above, wherein Ayoub discloses
wherein the environmental data comprises temperature data that indicates a regional temperature at the present location (Para. # 0050). 
With respect to claims 5, 11 and 18, Ashtiani discloses the supercapacitor energy storage unit to power the asset tracking device described above, wherein Ayoub discloses further comprising: a solar panel to supply energy to the supercapacitor energy storage unit through the charging interface; and wherein the environmental data comprises sunlight data that indicates an amount of sunlight expected to reach the asset tracking device at the present location (Para. # 0047).
With respect to claims 6, 12 and 19, Ashtiani discloses the supercapacitor energy storage unit to power the asset tracking device described above, wherein Ayoub discloses wherein the controller is further to determine the target voltage further based on a charge cycle deterioration model of the supercapacitor energy storage unit (Para. # 0047 when energy capacity is low, and detecting by the controller). 
With respect to claims 7, 13 and 20, Ashtiani discloses the supercapacitor energy storage unit to power the asset tracking device described above, wherein Ayoub discloses wherein the asset is a non-vehicular asset that is couplable to a vehicle, the vehicle to control travel of the asset (Para. # 0016 or can be within a vehicle as in paragraph 0022 and 0023).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859